Judge Owsley
delivered the opinion of the court.
By the assignment of errors in this case, three questions are presented for the consideration of this court:
1. Have the county court erred in establishing the ferry ?
2. Should the order of establishment be reversed, for the failure in the Court, at that time, in fixing the rates of ferriage?
Bibb for plaintiff, Hardin for defendant in error.
On the tablishme'in errortc^give costs «gainst him who poses it.
3."Ought judgment for cost to have been given in favor of the applicant? .
With respect to the first question, it need only be remarked, that from the record, Oldham, in « hose favor the ferry is established, appears to be the owner of the land on both sides of the stream, and so far from exhibiting any infraction of the statutes regulating such proceedings, the bill of exceptions taken by Adder demonstrates, satisfactorily, the correctness of the decision of the county courtf in ordering the ferry to be established.
And as to the second question, there is no' doubt but that the court ought to have fixed the rates of ferriage, but as to do so must necessarily require a subsequent order to that establishing the ferry, the omission to fix the rates, we suppose, cannot operate to reverse the order of establishment.
But with respect to the third question, we are of opinion cost s]lou|(] not have been given against Ackler.
The general laws concerning cost, certainly do not embrace the case, and the statuteo'egulaling the establishment ferries, ho where authorises the giting cost,
'['he order establishing the ferry, therefore, must be affirmed, but the judgment for cost must be reversed; but each party must pay his own cost in this court.